UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6232


COREY COLES,

                  Petitioner - Appellant,

             v.

D.B. EVERETT; GENE JOHNSON; JOHN JABE,

                  Respondents - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.     Robert G. Doumar, Senior
District Judge. (2:08-cv-00493-RGD-FBS)


Submitted:    June 22, 2009                  Decided:   June 30, 2009


Before MICHAEL, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Corey Coles, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Corey   Coles       appeals       the     district       court’s    order

dismissing     without    prejudice     Coles’s        28    U.S.C.    § 2254   (2006)

petition.      We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district    court.       Coles    v.   Everett,        No.    2:08-cv-00493-RGD-FBS

(E.D. Va. Jan. 23, 2009).              We deny Coles’s motion to appoint

counsel.     We dispense with oral argument because the facts and

legal    contentions     are     adequately      presented       in   the    materials

before   the   court     and   argument        would    not    aid    the   decisional

process.

                                                                              AFFIRMED




                                           2